IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-31092
                        Conference Calendar


MARCUS CHATMAN,

                                         Plaintiff-Appellant,

versus

KELLY WARD, Warden;
ALTON BRADDOCK, Assistant Warden;
JIM GILDON, Captain;
JOHNNIE SUMLIN, Major,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 97-CV-971
                       - - - - - - - - - -

                         October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Marcus Chatman, Louisiana prisoner #349549, appeals the

district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 action for failure to exhaust his prison administrative

remedies pursuant to 42 U.S.C. § 1997e(a).

     Chatman’s pending motions are DENIED.

     The Prison Litigation Reform Act amended § 1997e(a) to

provide that no § 1983 action may be filed by a prisoner until


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-31092
                                 -2-

available administrative remedies have been exhausted.

§ 1997e(a) (West Supp. 1999).   Because Chatman did not exhaust

his prison administrative remedies prior to filing his amended

complaint,   the district court properly dismissed this action

without prejudice under § 1997e(a).    See Powe v. Ennis, 177 F.3d

393, 394 (5th Cir. 1999).

     Chatman’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.      See 5TH CIR. R.

42.2.   Our dismissal of this appeal counts as a strike against

Chatman for purposes of 28 U.S.C. § 1915(g).   We caution Chatman

that once he accumulates three strikes, he may not proceed IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.